Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The office action from the Brazilian Patent Office cited in the information disclosure statement filed 15 July 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
	KR 10-2007-17466, KR-10-2015-0048256 and KR 10-2014-0114057 cited in the information disclosure statements of 7 December 2019 and the office action from the Indian Patent Office cited in the information disclosure statement filed 15 July 2021 has all been considered with respect to the English translations.
	KR-10-0910048, KR 10-1082389 and JP 2015-130493 cited in the information disclosure statements of 7 December 2019 and the Chinese and WO patent documents cited in the information disclosure statement filed 15 July 2021 has all been considered with respect to the English abstracts.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2015-130493.
	Example 90 in table 6 teaches a ferrite magnetic material comprising a primary hexaferrite phase of the formula Ca0.47Sr0.14La0.39Fe9.25Co0.28O19. The taught Ca amount falls within the 1-x-y ranges of claims 1 and 3 of this application. The taught amount of La falls within the y ranges of claims 1 and 2 of this application. The amount of Co falls within the m range of claim 1. The taught amount of Fe of 9.25 corresponds with the claimed “2n-m” value. Adding the taught amount of cobalt to the taught amount of iron, one gets 9.53, which falls within the claimed 2n range of claim 1. This example clearly anticipates the material of claims 1-3.
	The reference does not teach the maximum energy product range, the saturation magnetization range and/or the anisotropic magnetic field range for this example. Since the taught steps for producing this example are the same as those disclosed by applicants for producing the claimed magnetic material and the conditions of taught method for producing it fall within those disclosed by applicants for producing the claimed magnetic material and the taught formula falls within that claimed; one of ordinary skill in the art would expect that the taught ferrite magnetic material of example 90 would have a maximum energy product value, a saturation magnetization value and an anisotropic magnetic field value that fall within the claimed ranges, absent any showing to the contrary. See MPEP 2112.01II and In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The reference teaches the claimed material of claims 4-6.
s 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. patent application publication 2017/0207011.
	Sample 15 in table 2 teaches a ferrite magnetic material comprising a primary hexaferrite phase of the formula Ca0.46Sr0.15La0.39Fe9.05Co0.27O19. The taught Ca amount falls within the 1-x-y ranges of claims 1 and 3 of this application. The taught amount of La falls within the y ranges of claims 1 and 2 of this application. The amount of Co falls within the m range of claim 1. The taught amount of Fe of 9.05 corresponds with the claimed “2n-m” value. Adding the taught amount of cobalt to the taught amount of iron, one gets 9.32, which falls within the claimed 2n range of claim 1. This example clearly anticipates the material of claims 1-3. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-130493.
	The translation for this reference teaches a ferrite magnetic material comprising a primary hexaferrite phase of the formula Ca1-x-wAxRwFezMmO19, where R is preferably La, M is preferably Co, A is preferably Sr, preferably z is 8.7-9.5, w is preferably 0.3-0.53, 1-w-x is preferably 0.26-0.59, w/m is preferably 1.2 to less than 2.0 and m/z is preferably 0.023-0.036. The amounts of w and 1-w-x overlaps the y and 1-x-y ranges of claims 1-3. The calculated amount of m is about 0.2-0.34, which overlaps the m range of claim 1. The taught z range corresponds with the claimed “2n-m” value. Adding the taught amounts m and z, the resulting value is about 8.9-9.84, which overlaps the 2n range of claim 1. Product claims with numerical In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The taught material suggests that of claims 1-3.
	The reference does not teach the maximum energy product range, the saturation magnetization range and/or the anisotropic magnetic field range of the taught ferrite magnetic materials. Since the taught steps for producing this example are the same as those disclosed by applicants for producing the claimed magnetic material and the conditions of taught method for producing it fall within those disclosed by applicants for producing the claimed magnetic material and the taught ferrite formula and composition overlap claimed; one of ordinary skill in the art would expect that the taught ferrite magnetic material to have a maximum energy product range, a saturation magnetization range and an anisotropic magnetic field range that overlap the claimed ranges, absent any showing to the contrary. The reference suggests the material of claims 4-6.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent application publication 2017/0207011.
	This reference teaches a ferrite magnetic material comprising a primary hexaferrite phase of the formula Ca1-w-xLawAxFezComO19, where A can be Sr (para 63), w is 0.3-0.5, z is 8.55-10, m is 0.2-0.4 and x is 0.08-0.2. The amount of La overlaps that of claims 1 and 2. The calculated amount of Ca is 0.3-0.62, which overaps the 1-x-y ranges of claims 1 and 3. The amount of cobalt overlaps that of claim 1. The taught z range corresponds with the claimed “2n-m” value. Adding the taught amounts m and z, the resulting value is 8.75-10.4, which overlaps the 2n range of claim 1. Product claims with numerical ranges which overlap prior art ranges were held to In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05. The taught material suggests that of claims 1-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
2/15/22